DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 April 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitations “the powder” and “the shot” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 10 is objected to because of the following informalities:  there are numerous issues with previously claimed components being re-stated with renewed antecedent basis that should be changed to reflect proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,022,734 issued to Kidder (Kidder) in view of U.S. Patent 0,126,615 issued to Wood (Wood).
Regarding claim 1, Kidder discloses a shotgun cartridge comprising a case of internal dint and a base with a primer, the powder, a wad and the shot, as well as an obturator (35) arranged between the powder and the wad (See at least Figure 5, clearly illustrated), characterized in that the obturator is made of biodegradable material with plastic deformation properties (See at least Col. 1 Lines 49-55), and comprises a central disk and outer skirt together forming a one-piece element with the disk, the assembly having an outer diameter dext, the skirt comprising upper skirt and lower skirt, these skirts forming a non-zero angle with the plane of the disk, the obturator having a nominal outer diameter dext, the skirts being able to take at least one other position in which said skirts are in the plane of the disk, the outer diameter being dext (See at least Figure 5, clearly illustrated, and at least Columns 5-6).
Kidder does not disclose ribs on the skirt portion.
Wood, a related prior art reference, discloses ribs on the skirt portion of the wad/obturator (See Figures and at least Page 1 Paragraph 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Kidder with the noted teachings of Wood.  The suggestion/ motivation for doing so would have been to allow for expansion under gas pressure without splitting or breaking as taught by Wood.
Based on such a combination, the following limitations would be obvious, a central disk and ribs together forming a one-piece element with the disk, the assembly having an outer diameter dext, the ribs comprising upper ribs and lower ribs, these ribs forming a non-zero angle with the plane of the disk, the obturator having a nominal outer diameter dext, the ribs being able to take at least one other position in which said ribs are in the plane of the disk, the outer diameter being dext.
Regarding claim 2, Kidder as modified by Wood further discloses the diameter dext of the obturator with the ribs in the plane of the disk is greater than the inner diameter dint of the case (See at least Columns 5-6 of Kidder).
Regarding claim 3, Kidder further discloses the nominal outer diameter dext of the obturator is less than the inner diameter dint of the case (See Figures of Kidder).
Regarding claim 4, Wood further discloses the obturator comprises a linking membrane between the ribs (See Figures of Wood).
Regarding claim 5, Wood further discloses that obturator comprises eight upper ribs and eight lower ribs (See at least Page 1 Paragraph 5, the number could be increased if deemed expedient to provide for the required expansibility based on the material chosen).
Regarding claim 6, Kidder as modified by Wood further discloses the upper ribs and the lower ribs comprise two radial rectilinear edges and a circular edge forming the periphery of the obturator with an upper circular edge and a lower circular edge (See Figures of Kidder, clearly illustrated).
Regarding claim 7, Kidder as modified by Wood discloses the claimed invention except for the radial rectilinear edges of the upper ribs are staggered relative to the lower ribs.  It would have been an obvious matter of design choice to stagger the radial rectilinear edges of the upper ribs and lower ribs, since Applicant has not disclosed that staggering the rectilinear edges solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with in-line rectilinear edges.
Additionally or alternatively, a person of ordinary skill in the art would recognize that aligning defects one after another would lead to potential failure of the sealing system.  The concept is demonstrated in the Swiss cheese model encountered in engineering school.  Offsetting sealing defects in a structure, known as dynamic sealing, would flow naturally from such teachings and would result in the claimed assembly.
Regarding claim 8, Kidder as modified by Wood further discloses the upper ribs form an angle of more than 0° and in that the lower ribs form an angle of less than 0°, with the plane of the central disk (See Figures of Kidder, clearly illustrated).
Regarding claim 9, Kidder as modified by Wood further discloses the upper ribs form an angle of about 30° and in that the lower ribs form an angle of about -30°, with the plane of the central disk (See Figures of Kidder, clearly illustrated).
Regarding claim 10, Kidder further discloses a method for producing a shotgun cartridge according to claim 1, characterized in that it comprises the following steps: preparing a base with the case thereof, said base comprising a primer and a powder charge, introducing an obturator into the case, introducing at least one wad into said case, introducing the projectile into said case, crimping the case (See Figures, clearly understood, and at least Col. 5 Lines 10-46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641